Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/4/2021 has been entered.
Status of the application
3.    	Claims 1 -32 are pending in this office action.
Claims 1, 6, 7, 8, 13, 17, 20 have been amended.
Claims 1-32 have been rejected.
Specification
4.	The disclosure is objected to because of the following informalities: In specification, in paragraph [0046] (in PGPUB and in specification) the last sentence “This water and” is an incomplete sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 14, 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the
application was filed, had possession of the claimed invention. 

7.	Claims 14, 30 recite “wherein the emulsion is a water-free concentrate emulsion”. However, it is unclear what is meant by “concentrate”. The reason is claims 14, 30 depend on claims 1, 17 and claims 1, 17 recite “10% to 50% by weight water. Therefore, in order to have water-free, the emulsion should be treated to make it water free in order to make dry emulsion concentrate. In specification, (in PGPUB [0011]), it recites “In another aspect, the emulsion is a concentrate emulsion ([0011], [0012]). It is known that concentrate can be less water than the amount of water as claimed in 
Therefore, there is no support for the claim limitation of “water-free concentrate” in specification which renders 112 first paragraph rejection.  

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-16, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a meat product comprising consisting essentially of” which is
confusing and unclear”. Therefore, it renders independent claim 1 indefinite.
	Claim 2 and other claims which recite the phrase “RGT 12 plus dry” is unclear. It is understood from specification that RGT recites “Rosemary and Green Tea Extract”. It is unclear what is meant by this phrase “RGT 12plus dry” which renders claim 2 indefinite. This is applicable for all the claims which recite ‘RGT 12Plus Dry” in the claims. 

When the dependent claims address ‘emulsion composition” of claim 1, it recite “.consisting essentially of”. For instance, Claim 5 recites “emulsion further consisting essentially of”. However, claim 5 depends on independent claim 1 which recites “wherein the emulsion comprises by weight”. Claims 7, 8 also belong to these groups. Therefore, these claims do not properly address the transitional phrase from which it depends which renders them indefinite. 
Claim 20 depends on claim 17 which recites “comprising”. In addition, claim 20 recites “is defined further as” is an unclear phrase and needs to be amended further for appropriate construction of the phrase.  
Therefore, applicants are advised to amend the claims with respect to the proper transitional phrase (s) in order to overcome indefiniteness.


Claim Rejections - 35 USC § 103
10.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

11.   	 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.    	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.

b.    Ascertaining the differences between the prior art and the claims at issue.

c.    Resolving the level of ordinary skill in the pertinent art.

d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

13.    	Claims 1, 5, 10-17, 18, 21, 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Oberto et al. (in WO 2014/121141) in view of Spitzer et al. USPN 2944906 and in view of Shahrok et al. USPN 2825650 and further in view of NPL Stephanie et al. (entitled “Oxidative and thermal stabilities of genetically modified high oleic sunflower oil” in Food Chemistry 102, 1208-1213, 2007).

14.	 Regarding claims 1,17, Oberto et al. discloses a protein based food product (animal or plant based) that incorporates a heat stable emulsion (Abstract, page 1 lines 15-16) to preserve and make final product. Oberto et al. also discloses that the emulsion is heat stable creamy, fat or oil containing sauce (preparation of heat stable emulsion: page 11, lines 3-19), comprising, by weight:
(i)    15% water (at least 15 percent water; page 4, lines 22, 25-28),
(ii)    Oberto et al. also discloses 1.0 percent Quillaja (emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion, where alpha-cyclodextrins, Nu-Rice or Quillaja extract may be used as the emulsifier; page 6, lines 8-10, 18-22; page 8, lines 7-8). Quillaja provides both the purpose of natural flavoring plus emulsification property in the composition (suitable emulsifiers include Quillaja extract, where emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion; page 4, line 24; page 6, lines 8-10, 18-19), and
(iii)    At least 60 percent oil (heat-stable emulsion comprises at least 60 percent of oil; page 5, lines 1 -3; claim 6) and oil can be sunflower oil (in claim 27 of Oberto et al.).
(iv)    Oberto et al. also discloses that the meat protein is marinade in brine and adding acidic ingredients, spice and herbs, which reads on “meat seasoning” (pages 8, last paragraph and page 9 first paragraph) as, claimed in claim 1 and 17.

 (vi)   Claim 1, 17 also recite that the stabilizer is also optional.
However, Oberto et al. is silent about 
(a) High oleic sunflower oil and 
(b) Specifically silent about “Meat flavoring” and its amount in the emulsion composition.
With respect to (a), Oberto et al. does not specifically mention that sunflower oil is high oleic sunflower oil.
NPL Stephanie et al. discloses that genetically modified high oleic sunflower oil, can be used as a natural source of high oleic sunflower oil which is freeze thaw stable (2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid (page 1212 Under 3.4) and it is also high temperature stable (page 1209 col 1 lines 1-5),  therefore, it is thermally stable (page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”). It is understood that the freeze-thaw stable, heat stable and oxidative stable high oleic sunflower containing emulsified meat will have preservation stability of the final meat product. As there is no specific time is disclosed, and as the disclosed composition and the amounts of each ingredients of the composition, therefore, the disclosed method the claimed composition of claim 1, therefore, the disclosed method using the disclosed composition which meet claim limitations including heat stable emulsion which renders the preservation of meat product and heat0stable at least 2 years as claimed in claim 1.  
Therefore, NPL Stephanie discloses that high oleic sunflower should have better oxidative stability than regular because of the presence of high oleic (18:1), less linoleic 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of NPL Stephanie et al. to include natural source of high oleic sunflower oil as “natural” and having the unique properties of freeze thaw stable (i.e. can have preservation stability) ( 2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid ( page 1212 Under 3.4) and it is high temperature stable (page 1209 col 1 lines 1 -5), therefore, it is thermally stable ( page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”) and it decreases risk of heart disease ( page 1208 col 2 mid-section).
With respect to (b), meat flavoring is addressed with the amount of salt in the composition. Regarding salt, Oberto et al. discloses salt is added in the emulsion composition (Page 9 lines 2-5). However, Oberto et al. is silent about the amount of salt. Although claimed salt is optional, however, in order to address the meat flavoring amount as disclosed by Shahrok et al. and discussed below, the salt amount is addressed using Spitzer et al. Spitzer et al. discloses that salt is used in an amount of 2.0% by weight (at least in example IV).

Shahrok et al. discloses that finely divided Aspergillus niger in an amount equal to salt amount in the composition (col 1 lines 52-55) can be used in such a composition in order to enhance the flavor of the meat (in col 1 lines 15-17). Therefore, meat flavoring can be 2.0% by weight also (at least in col 1 lines 50-55, col 2lines 1 -0-35).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Shahok et al. to add a A. niger in an amount equal to salt amount in order to serve as enhancing the flavor of the meat (in col 1 lines 15-17).

15.    Regarding claims 5, 21, Oberto et al. discloses that the composition contains rosemary extract, green tea extract etc. as antioxidants (page 7 lines 12-15) and therefore, serve as preservatives in the composition as claimed in claims 5, 21.

16.    Regarding claim 10, 26, Oberto et al. discloses that the meat can be contacted with the emulsion and may be allowed to remain for several hours to 24 hours (page 9 lines 12-14) which overlaps “at least 1 to 90 minutes” as claimed in claims 10, 26 and therefore it shows prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of 

17.    Regarding claim 11, 27, Oberto et al. discloses that the meat can be selected from pork, beef etc. (page 3 lines 18-20).

18.    Regarding claim 12, 28, Oberto et al. discloses that the meat can include additives like spices, salt, sugar, yeast antioxidants etc. (page 3 lines 10-12) and is marinated using heat-stable emulsion containing brine which is a part of marinate plus vinegar, spice, herbs salts etc. (page 8 last paragraph and page 9 first paragraph) which provides ‘chemical tenderizing’ of the meat. It is to be noted that the margination (immersing meat inti emulsion solution) can be considered as ‘aging’ process.

19.    Regarding claim 13, 29, Oberto et al. discloses that the meat can be grounded form also (page 3 line 17) which can be considered as “mechanical tenderizing” method.

20.    Regarding claim 14, 30, the term concentrate is unclear and therefore made 112-first paragraph above. However, it is also within the skill of one of ordinary skill in the art to optimize the water content in order to determine how much concentrate form to be used and by optimizing water content concentrate form can be achieved to make “concentrate emulsion” as claimed in claims 14, 30.


21.    Regarding claim 15, 31, Oberto et al. discloses that the emulsion can be directly mixed with the protein-based food source (page 9 lines 1, and 14-16) which reads on ready-to-use emulsion as claimed in claims 15 and 31.

22.    Regarding claim 16, 32, Oberto et al. discloses that the meat can be breast of chicken also (page 3 line 19).

23.	Claim 17 is also product-by-process claim.
.

24.    Claims 2, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Oberto et al. (WO 2014/121141) in view of secondary prior arts as applied to claims 1 and 17 and further in view of Cleveland et al. (in Effect of Natural.....production, Nebraska Beef Cattle Report, 2014, pages 109-110) and further in view Spitzer et al. USPN 2944906 and in view of Tuomy et al. USPN 3264121.

25.    Regarding claims 2, 18, Oberto et al. discloses the amount of chelating
and antioxidants are less than 0.5% by weight ((page 11 under Example 1). Oberto et al. also discloses that the antioxidant can be rosemary extract and green tea extract and gum can be present as guar gum , xanthan gum etc. to serve as thickener in the composition (page 7).
Oberto et al., however, is silent about (i) the amounts of RGT 12 plus dry and (ii) amount of gum in the composition.
With respect to (i), Cleveland discloses shelf life of cooked ground beef is increased by antioxidants using in an amount from 0.13 percent of 0.2 percent rosemary plus green tea extract RGT 12 Plus Dry Natural Plant Extract; abstract; page 109, right column, 1st paragraph) to meet claim limitation of 0.01 percent to 0.3 percent RGT 12 Plus Dry of claims 2 and 18.

With respect to (ii), regarding 0.01% to 1.0% by weight of gum or gum blend, Oberto et al. discloses that gums like gum Arabic, xanthan etc. may be used in order to serve as thickener ( page 7 first paragraph).
Therefore, Oberto et al. discloses that the amount can be any amount including the claimed amount of 0.01% to 1.0% by weight (which is very low amount).
Spitzer et al. discloses that the non-gel containing gum can be 0-4% of the composition (col 4 lines 5-15) in a mayonnaise like food product composition.
Therefore, modified Oberto et al. by including the teaching of Spitzer et al. disclose that the amount can be 0.01% to 1.0% by weight (which is very low amount) in order to have desired thickness and viscosity of the emulsion product.
It is to be noted that even if Spitzer et al. discloses the components can be used to make mayonnaise composition, however, Tuomy J et al. teaches that an emulsion type food dressing selected from the group consisting of mayonnaise can be dressed with an edible material selected from meat also in order to have nutritionally well balanced food (col 6 lines 20-24 and in in claim 1 of Tommy et al.). Therefore, the ingredients used for making emulsion food product such as mayonnaise can be used to make emulsion to be used in the food composition containing meat as taught by Tommy et al. (in claim 1 of Toumy et al.).

(Additionally), absent showing of unexpected results, the specific amount of gum as thickening agent is not considered to confer patentability to the claims. As the consistency, thickening, viscosity etc. are variables that can be modified, among others, by adjusting the amount of thickening agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of thickening agent in Oberto et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired thickening etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

26.    Claims 3,19 are rejected under 35 U.S.C. 103 as being unpatentable over  Oberto et al. (WO 2014/121141) in view of secondary prior arts as applied to claims 2 and 18 and further in view of Racciato et al. USPN 4105461.


as guar gum, xanthan gum etc. to serve as thickener in the composition (in Oberto et al. page 7).
Oberto et al. in view of secondary prior arts, however, is silent about the ‘gum blend’ in the composition.
Racciato et al. discloses that gum blend comprises 30% guar gum, 20% xanthan gum (in claim 1 of Racciato et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Racciato et al. in order to have synergistic increase in viscosity compared to the viscosities of individual components (in claim 1 of Racciato et al.) thicken the emulsion based food composition.

28.    Claims 4, 6, 7, 20, 22, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Oberto et al., (WO 2014/121141) in view of secondary prior arts as applied to claims 1 and 17 and further in view of Trueck et al. USPN 5958498 in view of Traska et al. USPN 6423363 and further in view of Asano et al. USPN 5605697 , in view of Ledbetter et al. US 2008/0181990 and further in view of Ghosh et al. (in JAOCS vol 73, no 10 , pages 1271-1274,1996) in view of Cleveland et al. (in Effect of natural antioxidant concentration on lipid oxidation of ready-to-eat ground beef links from cattle fed distillers grains in different phases of production, Nebraska Beef Cattle Report, 2014. Pages 109-110, right column first paragraph) and further in view of Tuomy J et al. USPN 3264121 and in view of evidence given by NPL Kwan et al. (in J Food Sci. 56(6), 1537-1541,1991) and further in view of Stauffer et al. USPN 3542565.

29.    Regarding claims 4, 6, 7, 20, 22, and 23, Oberto et al. in view of secondary prior arts disclose 1.0 percent Quillaja (in Oberto et al., emulsifier is typically in an amount of about 0.1 -10 percent of the total weight of the heat-stable emulsion, where alpha-cyclodextrins, Nu-Rice or Quillaja extract may be used as the emulsifier; page 6, lines 8-10, 18-22; page 8, lines 7-8). Quillaja provides both the purpose of natural flavoring plus emulsification property in the composition.
Oberto et al. in view of secondary prior arts do not disclose the following components and their respective amounts in the composition. These are, white vinegar, lemon juice, gluconic acid, sugar, and mustard flour, natural egg flavor, and percent RGT 12 Plus Dry in addition, water.
However, in brief, Spitzer et al. discloses white vinegar, lemon Juice, mustard flour, amount of gum blend and water in the composition.
Truek et al. discloses the amounts of sugar and salt.
Traska et al. discloses natural egg flavor.
Cleveland et al. discloses RGT Plus dry blend.
Andrewes et al. discloses CaEDTA.
These are discussed in detail below.
Spitzer discloses mayonnaise-like product with normal mayonnaise characteristics (page 1 col 1 lines 15-20) containing acidifying agents like vinegar, etc. 
Spitzer et al. also discloses that the non-gel containing gum can be 0-4% of the composition (col 4 lines 5-15) in a mayonnaise like food product composition. Therefore, it meets claims 7, 23.
It is to be noted that even if Spitzer et al. discloses the components can be used to make mayonnaise composition,
However, Tuomy J et al. teaches that an emulsion type food dressing selected from the group consisting of mayonnaise can be dressed with an edible material selected from meat also in order to have nutritionally well balanced food ( col 6 lines 20- 24 and in in claim 1 of Tuomy et al.). Therefore, the ingredients used for making emulsion food product such as mayonnaise can be used to make emulsion to be used in the food composition containing meat as taught by Tommy et al. (in claim 1 of Tommy et al.).
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify emulsion composition of Oberto et al.
(in claim 1 of Oberto et al., page 8 lines 10-12, 15-17) to provide.01 percent to 12 percent white vinegar and 0.05 percent to 12 percent lemon juice as flavoring and acidulent (col 2 lines 70-72, col 3 lines 33-35), 0.1 percent to 2.5 percent salt as salty taste, and 0.05 percent to 2.0 percent mustard flour as mustard flavor, and 0-4% gum to make thickening of the emulsion as disclosed by Spitzer, in order to provide 
It is to be noted that Spitzer et al. discloses no more than 15% (col 1 lines 65-66) which meets water content of claims 4, 6, 20, 22.
Even if Oberto et al. discloses 15% water, however, it is within the skill of one of ordinary skill in the art to optimize water content as per desired need for consistency of the composition.
Absent showing of unexpected results, the specific amount of water is not considered to confer patentability to the claims. As the consistency, thickness i.e. viscosity, taste, texture etc. are variables that can be modified, among others, by adjusting the amount of water, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water in Oberto et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. consistency, viscosity, taste, texture etc. (In re Boesch, 617 F.2d.
272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Oberto to include the teaching of Truek et al. to provide 0.1 percent to 5 percent sugar, and at least 0.5% salt in order to have desired sweetness and salty taste in the emulsion based food compositions.
Traska discloses natural egg flavor is present in the mayonnaise composition (mayonnaise containing 0.2 percent natural egg flavor; column 12, lines 1-20).
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Oberto et al. to provide natural egg flavor, as disclosed by Traska, in order to provide emulsion food products such as mayonnaise compositions.
Even if Traska et al. does not disclose the exact amount of claimed natural egg flavor amount, however, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of natural egg flavor (which is belonging to lesser amount ingredient) and depending on the desired egg flavor needs to be present and/or to be enhanced in presence of egg containing composition.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of chocolate (4) in Hoffman to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc. (5). (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 
Regarding gluconic acid, Oberto et al. discloses that gluconic acid is used in the composition (in page 7 line 20).
Oberto et al. is silent about the amount of gluconic acid is used in the composition.
Asano et al. discloses that gluconic acid is used in food composition in an amount from 0.1 to 10.00 percent by weight ( col 3 lines 55-57) which provides the benefits of promoting growth of bifidobacteria ( col 2 lines 46-50, col 3 lines 32-33 ) and serves as an acidulant also ( col 2 lines 51 -52 ).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Asano et al. et al. to provide 0.1 to 10 % by weight of gluconic acid, which meets claimed amount of gluconic acid in the presently claimed invention in order to provide the benefits of promoting growth of bifidobacteria ( Asano et al., col 2 lines 46-50, col 3 lines 32-33 ) and serves as an acidulant also ( Asano et al., col 2 lines 51 -52).
Cleveland discloses shelf life of cooked ground beef is increased by antioxidants using in an amount from 0.13 percent of 0.2 percent rosemary plus green tea extract RGT 12 Plus Dry Natural Plant Extract; abstract; page 109, right column, 1 set paragraph) to meet claim limitation of 0.01 percent to 0.3 percent RGT 12 Plus Dry of claim 1.
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to modify Oberto et al. to provide 0.01 percent to 0.3 
However Oberto et al., Trueck et al. in view of Traska et al., etc. are silent about (i) the amount of Ca EDTA in the composition (ii) egg (iii) tocopherol and its amount as claimed in claims 4,6,20, 22.
With respect to (i), Oberto et al. discloses the presence of EDTA in the composition (page 7 lines 20-21) to chelate metal ions to prevent metals from oxidizing and causing spoilage (page 7 lines 18-20).
Oberto et al. is silent about its amount in the composition.
Andrews et al. discloses that 0.1 percent to 0.3 percent Ca-EDTA (food compositions include chelating agents in a total amount of at least 0.01 wt. percent, more preferably at least 0.05 wt.-percent, even more preferably at least 0.1 wt. percent, where chelating agents include ethylene diamine tetraacetic acid (EDTA) and salts thereof for example, EDTA(Na)2, EDTA (Na)4, EDTA(Ca), or EDTA(K)2); paragraph [0002], [0083], [0086]) to serve as chelating agent.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. (and in combination with secondary refs) to include the teaching of Andrews et al. to include Ca-EDTA to serve as chelating agent by preventing oxidation and spoilage of the food product (Oberto et al. page 7 lines 18-20, even if Oberto et al. is primary, in this instance, the motivation is common and chelating agent disclosed by both the refs) in the food composition.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. (and in combination
with secondary refs) to include the teaching of Stauffer et al. to incorporate egg as nutritional component in the composition.
With respect to (iii), Oberto et al. discloses tocopherol (Vit E) (page 7 lines 20-22). Ledbetter et al. discloses that tocopherol as preservative can be incorporated in food composition in an amount up to 0.1% by weight ([0053]). It is to be noted that tocopherol is fat soluble vitamin and is known as vitamin E and Ghosh et al. discloses that tocopherol rich fraction can be extracted from sunflower oil in order to have natural extract and tocopherol protects oil from atmospheric oxidation ( Abstract and page 1271, col 1 second paragraph Under Abstract). Therefore, it is within the skill of one of ordinary skill in the art to dilute the concentrated tocopherol in plant extracts, oil to make the desired dilution to be added to the food product. It is also to be noted that the claimed composition recites oil and therefore, it can be diluted in oil to add in such a composition.
For claims 6, 22, it is to be noted that “0.092 MTD-10” is unclear as mentioned in the 112-second paragraph above. However, in specification, [0041] of PGPUB has MTD-10 (0.015% of oil) and is considered as similar to antioxidant tocopherol in an amount 0.092% is diluted to 0.015% of oil. The applicants’ application number 15/555439 that MTD-10 is the plant-based extract of mixed tocopherol 
Therefore, Ledbetter et al. meets claims 4,6,20, 22 as discussed above.
Regarding “pre-blending sunflower oil, RGT extract and egg”, it is to be noted that Oberto et al. discloses that the heat stable emulsion comprises oil-containing composition with other ingredients used to add in meat for tempering meat (page 8 lines 5-12). It is also to be noted that and as disclosed by Ghosh et al. as discussed above, “tocopherol (which is fat soluble vitamin) rich fraction can be extracted with sunflower oil” and tocopherol rich fraction can be extracted from sunflower oil in order to have natural extract and tocopherol protects oil from atmospheric oxidation (in Ghosh et al., Abstract and page 1271, col 1 second paragraph Under Abstract). Therefore, one of ordinary skill in the art would include oil soluble component, the components which protects oxidation of oil etc. in the pre-blended “oil fraction. It is also to be noted that claim 4 recites pre-blend with natural egg flavor and RGT extract. Egg has some components, which is lipid fraction as evidenced by Kwan et al. (Under Introduction) and RGT is antioxidant, can additionally serves to protect oxidation of oil, and therefore, can be preblended with oil.
One of ordinary skill in the art would have been motivated to mix these three ingredients as preblend because RGT provides antioxidant property, therefore, can be added with oil in order to protect oil and natural egg flavor provides natural flavoring of this part of mixture, which is mixed slowly with other mixed ingredients to make the final product.

Therefore, one of ordinary skill in the art would make preblend oil containing antioxidant components in order to provide chemical stability of the oil to protect oxidation of oil as it is known that oil is oxidized and protected by antioxidants as disclosed by Cleveland et al. (page 110, third paragraph last few lines e.g. RGT antioxidant suppress lipid oxidation in meat product) and tocopherol together to make preblended oil composition which is further added to the rest of the meat composition.
Also according to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis).

30.    Claims 8, 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Oberto et al. (WO 2014/121141) as applied to claims 5, 21 and further in view of Cleveland et al. (in Effect of Natural....production, Nebraska Beef Cattle Report, 2014, pages 109-110) and further in view Spitzer et al. USPN 2944906 and in view of Tuomy et al. USPN 3264121 and further in view of Stauffer et al. USPN 3542565.

31.    Regarding claims 8, 24, Oberto et al. discloses the amount of chelating and antioxidants are less than 0.5% by weight ((page 11 under Example 1). Oberto et al. also discloses that the antioxidant can be rosemary extract and green tea extract
and gum can be present as guar gum, xanthan gum etc. to serve as thickener in the composition (page 7).
Oberto et al., however, is silent about (i) the amounts of eggs and (ii) amount of gum in the composition.
With respect to (i), Stauffer et al. (hereinafter 'Stauffer’) discloses egg yolk ingredient in mayonnaise can be incorporated from about 1 percent to 10 percent (column 2, lines 14-21) can be included in the composition to meet claim 8.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to further modify modified Oberto et al., et al. to include the teaching of Stauffer et al. to incorporate egg as nutritional component in the composition.
With respect to (ii), regarding 0.01% to 1.0% by weight of gum or gum blend, Oberto et al. discloses that gums like gum Arabic, xanthan etc. may be used in order to serve as thickener ( page 7 first paragraph).
Therefore, Oberto et al. discloses that the amount can be any amount including the claimed amount of 0.01 % to 1.0% by weight (which is very low amount).

Therefore, modified Oberto et al. by including the teaching of Spitzer et al. disclose that the amount can be 0.01% to 1.0% by weight (which is very low amount) in order to have desired thickness and viscosity of the emulsion product.
It is to be noted that even if Spitzer et al. discloses the components can be used to make mayonnaise composition, however, Tuomy J et al. teaches that an emulsion type food dressing selected from the group consisting of mayonnaise can be dressed with an edible material selected from meat also in order to have nutritionally well balanced food (col 6 lines 20-24 and in in claim 1 of Tommy et al.). Therefore, the ingredients used for making emulsion food product such as mayonnaise can be used to make emulsion to be used in the food composition containing meat as taught by Tommy et al. (in claim 1 of Toumy et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Spitzer et al. provide gum to make desired thickness and viscosity in the mayonnaise type emulsion food product which can be used in meat product as disclosed by Toumy et al. (col 6 lines 20-24 and in in claim 1 of Tommy et al.).
(Additionally), absent showing of unexpected results, the specific amount of gum as thickening agent is not considered to confer patentability to the claims. As the consistency, thickening, viscosity etc. are variables that can be modified, among others, by adjusting the amount of thickening agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time .

32.    Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over further modified to modified Oberto et al. (WO 2014/121141) as applied to claim 7 and further in view of Racciato et al. USPN 4105461.

33.    Regarding claim 9, further modified “modified Oberto et al.” disclose gum can be present as guar gum , xanthan gum etc. to serve as thickener in the composition (in Oberto et al. page 7).
Oberto et al. in view of secondary prior arts, however, is silent about the ‘gum blend’ in the composition.
Racciato et al. discloses that gum blend comprises 30% guar gum, 20% xanthan gum (in claim 1 of Racciato et al.).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further ‘modified Oberto et al.’ to .

34.    Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over further modified to modified Oberto et al. (WO 2014/121141) as applied to claim 21, and further in view of Racciato et al. USPN 4105461.

35.    Regarding claim 25, further modified “modified Oberto et al.” disclose gum can be present as guar gum , xanthan gum etc. to serve as thickener in the composition (in Oberto et al. page 7).
Oberto et al. in view of secondary prior arts, however, is silent about the ‘gum blend’ in the composition.
Racciato et al. discloses that gum blend comprises 30% guar gum, 20% xanthan gum (in claim 1 of Racciato et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further ‘modified Oberto et al.’ to include the teaching of Racciato et al. in order to have synergistic increase in viscosity compared to the viscosities of individual components (in claim 1 of Racciato et al.) thicken the emulsion based food composition.

Pertinent prior art (notes)

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Oberto et al. to include the teaching of Perlman et al. discloses that high oleic sunflower oil is oxidation-stabilized oil and good for nutritional health to control plasma LDL, cholesterol etc. ([0057]-[0060]).
Additionally, in order to address the stability of the product including heat stability, of the preserved meat product as claimed in claim 1, examiner has used another secondary prior art by NPL Stephanie et al. who teaches that genetically modified high oleic sunflower oil, can be used as a natural source of high oleic sunflower oil which is freeze thaw stable (2.1 e.g. -20 degree F) and have high oxidative stability compared to regular olive oil with high linolenic and linoleic acid (page 1212 Under 3.4) and it is also high temperature stable (page 1209 col 1 lines 1-5), therefore, it is thermally stable (page 1213, col 1 last line of 3.6 is e.g. “high oleic sunflower oil is thermally stable”). It is understood that the freeze-thaw stable, heat stable and oxidative stable high oleic sunflower containing emulsified meat will have preservation stability of the final meat product. As there is no specific time is disclosed, and as the disclosed composition and the amounts of each ingredients of the composition meet the claimed composition of claim 1, therefore, the method used would provide the claimed heat-stable time for at least 2 years as claimed in claim 1.

Response to arguments
37.	Applicants’ arguments and amendment overcome the rejections of record.

and argument in relation to secondary prior art by Perlman discloses the mixture of edible oils that include 4 to about 98% by weight of a peanut oil that contains less than 10 percent by weight of linoleic acid ([0036])”.
In response, considering the arguments based on Perlman et al. and also considering that Perlman et al. also discloses the “blend of oxidation-resistant oil” ([0058]-[0060]) and because the claims 1, 6, 20 recite “consisting essentially of” transitional phrase and independent claim 1 recites “60% to 85% by weight high oleic sunflower oil, examiner is not using Perlman et al. as secondary prior art in this office action. Although, the phrase “wherein the emulsion comprises” in independent claim 1 still recites the open ended transitional phrase which can include other components including other oils also. Therefore, applicants are advised to further amend in a proper way even if wants to maintain narrower than “comprising” (i.e. “consisting essentially of”/consisting of) transitional phrase with respect to the emulsion composition. 
However, examiner is using Oberto et al. in view of Stephanie et al. and (in combination) secondary prior arts and the arguments are discussed below.

38.	Oberto et al.: 
	Applicants argued on pages 8-9 (pages 2-3 in DAV) that “Each and every rejection based on the art of Oberto fails because there is no reasonable expectation of success with or without the art of Spitzer, Shahrok, Perlman and Stephanie. The Office has the burden of proffering a prima facie case of obviousness. Applicant then has the burden to overcome that presumption. In the response of May 6, 2020, incorporated Oberto fails to form a stable emulsion. That is, the art of Oberto fails to produce a stable emulsion as is taught in the specification and claimed herein. Therefore, any rejection that continues to use the art of Oberto must then include a specific motivation and teaching to, both, continue to use Oberto, but also, overcome the central problem with Oberto, the lack of stability of the emulsion. Not only are all the reference cited silent on the art of Oberto, they also fail to provide any teaching how to overcome the problem of the lack of stability of the Oberto emulsion”.
In response, regarding the substance of the examiner’s obviousness rejection as argued by the applicants, the requirements for obviousness are discussed in MPEP § 2142. As explained, the only difference between claim 1 and the teachings of Seger is the setting of pre-reserved paths or routes for transmitting data which is taught by NPL Stephanie et al.  in the prior art. Therefore, as also explained in the previous Office Action, one of ordinary skill in the art would reasonably have expected that implementing the high oleic sunflower oil” of NPL Stephanie et al.  into the sunflower oil of Oberto et al. would have been obvious to one of ordinary skill and would have resulted in an “a heat stable and freeze-thaw stable high oleic sunflower oil” containing emulsion as suggested by NPL Stephanie et al. Therefore, it will provide stable emulsion and also the preservation stability of the meat food product because emulsion 
	Regarding the amendment of independent claim 1 and dependent claims 6, 13, 20, with the “consisting essentially of” transitional phrase, it is to be noted that independent claim 1 recites “a meat product comprising consisting essentially of is confusing and mentioned in the 122 second paragraph above. However, if  we consider the amendment of independent claim 1 with the ‘consisting essentially of’ which occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format (MPEP 2163, section II A 1, A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998), it is to be noted that examiner addressed this middle ground transitional phrase by considering new ground of rejection with the present modification of Oberto et al. with NPL Stephanie et al. who discloses only “high oleic sunflower oil and withdrawing Perlman et al. ([0036], [0058]-[0060]) who discloses blends of “high oleic sunflower oil, canola and peanut oil of Perlman et al. ([0036], [0058]-[0060]). 


39.	Stephanie et al.: 
Applicants argued that “Finally, the Current Action relies on the art of Stephanie to teach that high oleic oil is freeze thaw stable and is also temperature stable. However, Stephanie only teaches temperature stability of the oil, not a meat product in the oil. Stephanie does not teach freeze-thaw stability, only that the oil was stored once at -20C, not that a meat product is freeze-thaw stable. What is claimed is that the meat product is freeze-thaw and temperature stable, not the oil. The mere presence of oil, 
In response, it is to be noted that independent claim 1 recites “wherein the emulsion is freeze-thaw and heat stable”. Therefore, claim 1 can be interpreted as claim 1 recites “meat product” ‘comprising’ ‘consisting essentially of ‘contacting an emulsion …wherein the emulsion (emphasis) is freeze-thaw and heat stable, therefore, it is the emulsion stability and not the meat product stability. However, it would have been obvious that the preservation of the meat food product depends on its stability as a whole which is contributed by the emulsion composition used for meat product and it contains 60-85% by weight of “high oleic sunflower oil” (and is known that oil is the most unstable oxidation component) which contributes the most (85% by weight) in the emulsion composition.” 
Conclusion
40.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792